Citation Nr: 9935383	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tremors and, if so, whether all the evidence both old and new 
warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from February 1944 to 
March 1946.

In August 1996, the Board of Veterans' Appeals (Board) denied 
the veteran's claim seeking entitlement to service connection 
for a tremor.  This case is currently before the Board on 
appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which held that new and material 
evidence had not been submitted to reopen his claim for 
service connection for tremors.

The Board notes that the appellant testified before a RO 
hearing officer on January 6, 1998 with respect to the claim 
now at issue before the Board.  A transcript of that hearing 
has been associated with the record on appeal.


FINDINGS OF FACT

1.  Service connection for a tremor was previously denied by 
the Board in a decision dated in August 1996.

2.  Evidence submitted by the appellant since the prior Board 
decision in August 1996 is so significant that is must be 
considered in order to fairly decide whether the veteran is 
entitled to service connection for tremors.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for tremors is plausible.



CONCLUSIONS OF LAW

1.  The August 1996 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100(a) (1999).

2.  New and material evidence has been submitted to reopen 
the veteran's claim for entitlement to service connection for 
tremors, and the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for 
tremors is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. §§ 7103(a), 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1100 (1999).  In order to reopen a claim which 
has been previously finally denied by the Board, the claimant 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

Entitlement to service connection for tremors was denied by 
the Board in August 1996.  That decision is final.  
38 U.S.C.A. § 7104(b) (West 1991).  In its decision of August 
1996, the Board discussed the evidence then of record and 
concluded that the claim was not well grounded because there 
was no evidence of a nexus, or link, between the veteran's 
tremors and his service.

Evidence submitted in connection with the present appeal 
includes statements from several private physicians as well 
as the veteran's testimony at the hearing held on January 8, 
1998.  The veteran testified that he first began to notice 
his tremors sometime after leaving the service (he thought it 
was in the late 1940s), but that they were not very serious 
and he did not seek medical attention for the tremors until 
1992.  

The veteran submitted the statements of Christopher C. 
LaGanke, MD, dated October 17, 1996, and Joe G. Cromeans, MD, 
dated November 19, 1996.  Both of these statements are to the 
effect that the veteran suffers from disabling tremors to the 
extent that he cannot perform everyday tasks such as drinking 
coffee, or buttoning his shirt.  Additionally, the veteran 
submitted statements from Douglas S. Reynolds, MD, to the 
effect that two of the veteran's cousins have no history of 
tremors.  Lastly, the appellant submitted two statements from 
physicians regarding the cause of his tremors.  Dr. Cromeans' 
statement, dated December 9, 1997, indicates that in his 
opinion it is more likely than not that the tremors are 
caused by his service wounds.  In a statement dated May 1, 
1998, Daniel C. Potts, MD, indicates that in his opinion, it 
is as likely as not that the tremors are caused by the injury 
the appellant received in service.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holding in Hodge, supra.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

With the above-cited facts for consideration, the Board will 
reopen the claim of service connection for tremors.  When 
read as a whole, the Board concludes that the new evidence 
submitted since the 1996 Board decision, in particular, the 
statements from Dr. Cromeans and Dr. Potts, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The claim was previously 
denied by the Board essentially on the grounds that there was 
no nexus, or link, shown between the veteran's tremors and 
his injuries sustained in service.  Presently, by the 
aforementioned statements, the veteran has provided some 
evidence of a link, which raises the possibility of service 
connection.  Accordingly, this evidence is found to be 
material to the issue on appeal.  The Board notes that the 
remainder of the veteran's new evidence is found to be 
cumulative of evidence already in the record with regard to 
the extent of his disability, and the fact that he has no 
family history of tremors.  This evidence is found to not be 
new and material.

As indicated above, under Elkins, once new and material 
evidence has been presented, the VA must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability in service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

In view of the above, it is the opinion of the Board that the 
evidence, when taken as a whole, is insufficient to well 
ground the claim for service connection for tremors.  In 
particular the Board notes the forty-plus year period between 
the appellant's discharge from service and the first time he 
sought medical attention for the tremors.  Additionally, Dr. 
Cromeans' and Dr. Potts' statements are insufficient to well 
ground the claim.  These statements, that the tremors are 
"more likely than not" and "as likely as not" caused by 
his service injury, are completely unenhanced by clinical 
data or other evidence.  The statements appear to be based on 
no better factual grounds than the veteran's own reported 
medical history which relevant caselaw says is clearly 
insufficient to well ground a claim.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (medical history recorded by medical 
professional unenhanced by any additional medical commentary 
is not competent evidence to well ground a claim); see also 
Bloom v. West, 12 Vet. App. 185 (1999) (physician's use of 
the term "could" without supporting clinical data or other 
rationale to support opinion, was found by the Court to be 
too speculative to constitute medical-nexus evidence to well 
ground a claim).

Considering the foregoing facts, the Board concludes that the 
veteran has not submitted evidence sufficient to render his 
claim of service connection for tremors plausible.  Caluza, 7 
Vet. App. at 498  38 U.S.C.A. § 5107(a); see also Grottveit, 
5 Vet. App. at 92, Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App.  477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).

Here, the Board finds that VA has no outstanding duty to 
inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for tremors.  Nothing in the record 
suggests the existence of any additional evidence that might 
well ground this claim, particularly, in light of the fact 
that the RO made every effort to obtain all pertinent medical 
records.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  It is not shown nor contended that 
additional relevant evidence exists that has not already been 
associated with the claims file.

Finally, the Board has decided the present appeal on a 
different legal basis than the RO did.  When the Board 
addresses in a decision a question that has not been 
addressed below, it must be considered whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, the 
appellant has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations the RO 
did, but in so doing, concludes that, while the veteran did 
provide new and material evidence, the veteran did not meet 
the threshold requirements of a well-grounded claim for 
disability compensation benefits.  See Edenfield v. Brown, 
8 Vet. App. 384 (1996) (en banc) (disallowance of a claim as 
not well grounded amounts to a disallowance of the claim on 
the merits based on insufficiency of evidence).  The result 
is the same.  In fact, having made the determination that new 
and material evidence has been presented, the Board gave the 
veteran a more in depth review of the evidence than the RO 
did.  Therefore, the veteran has not been prejudiced by 
getting a closer review of the evidence.

Accordingly, the Board grants reopening of the claim for 
service connection for tremors in light of the new and 
material evidence offered, but must deny the veteran's claim 
of service connection for tremors as not well grounded.


ORDER

The request to reopen the claim is granted on the basis of 
new and material evidence.  Entitlement to service connection 
for tremors is denied, as the claim is not well grounded.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

